Fourth Court of Appeals
                                San Antonio, Texas
                                    November 12, 2019

                                   No. 04-19-00595-CV

                                Rudolph RESENDEZ, Jr.,
                                       Appellant

                                             v.

                                   STATE OF TEXAS,
                                       Appellee

                From the 218th Judicial District Court, Karnes County, Texas
                            Trial Court No. 15-10-00236-CVK
                        Honorable H. Paul Canales, Judge Presiding


                                      ORDER
        Appellant’s motion requesting a copy of the sealed supplemental clerk’s record is
granted. We ORDER the clerk of this court to mail a copy of the sealed supplemental clerk’s
record to appellant.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2019.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court